BRETT, Judge.
John Thomas Wright, plaintiff in error, defendant below, was charged in the Municipal Criminal Court of City of Tulsa, Tulsa County, Oklahoma, with the offense of operating a motor vehicle on a public street of the City of Tulsa on May 8, 1955, while under the influence of intoxicating liquor. He was tried without a jury by the Honorable Harry Seaton, Judge, convicted, and sentenced to pay a fine of $100. Judgment and sentence were entered accordingly, from which this appeal has been perfected.
The case was set for oral argument on July 16, 1956. No briefs were filed and said cause was submitted on oral argument and the record. We have examined the record and find the same free from reversible error.
While the evidence herein is conflicting, the same is sufficient to sustain the trial judge’s findings of fact. Judgment is affirmed.
POWELL, J., concurs.